  Case 3:19-cv-02087-B Document 115 Filed 03/12/20                 Page 1 of 1 PageID 1701




                                         March 12, 2020

Via ECF

Hon. Irma C. Ramirez
United States District Court
1100 Commerce Street, Courtroom 1566
Dallas, TX 75242

       Re:     Diane D. Jones v. RealPage, Inc., 3:19-cv-02087-B
               Request for Telephone Appearance

Dear Judge Ramirez:

        We represent Plaintiff Diane D. Jones in the above action. As per the instructions of the
court, we are submitting this letter as a motion to appear telephonically. Currently, we are
scheduled to have a hearing on Plaintiff’s Motion to Compel and Motion for Sanctions on
March 19, 2020. Dkt. No. 107. Given the federal government guidelines about avoiding air travel
due to coronavirus concerns, we ask the Court if we would be allowed to appear via video-link or
telephone. We have no objection to defense counsel doing the same. Additionally, with a Motion
for Sanctions pending, we believe this would help lower the costs we will submit as part of our fee
petition should we be successful on the Motion. We thank the Court for its attention to this matter.

                                              Respectfully,




                                              John Soumilas

cc:    All Counsel of Record (via ECF)
